In Re                                                 PETITION FOR EXTRAORDINARY
Alan D. DORRBECKER 1                                    RELIEF IN THE NATURE OF
                                                        A WRIT OF HABEUS CORPUS
             Petitioner
                                                              NMCCA No. 201700347
UNITED STATES
                                                                   Special Panel 1
             Respondent
                                                                       ORDER

                                                              Dismissing Petition for
                                                               Lack of Jurisdiction


   On 29 May 2019, this Court affirmed the findings and sentence in Petitioner’s court-
martial. On 31 October 2019, the Court of Appeals for the Armed Forces denied Petitioner’s
Motion for Grant of Review. On 16 September 2020, the Assistant Secretary of the Navy
(Manpower and Reserve Affairs) executed Petitioner’s dismissal from the United States
Naval Service. Petitioner’s dismissal having been executed, the findings and sentence in his
case are now final and conclusive pursuant to Article 76, Uniform Code of Military Justice,
10 U.S.C. § 876.
   Upon consideration of the Petition for Extraordinary Relief in the Nature of a Writ of
Habeas Corpus, filed on behalf of Petitioner on 17 December 2020, it is, by the Court, this
3rd day of February 2021,
ORDERED:
   That the petition for a writ of habeas corpus 2 is DISMISSED for lack of jurisdiction.
See In Re Jordan, 80 M.J. 605, 612 (N-M Ct. Crim. App. 2020).




   1   Prior to his dismissal being executed, Petitioner was a Captain (O-6), U.S. Navy.
   2 Even if we had construed the petition as a petition for a writ of error coram nobis, as Petitioner
remains in confinement, the Article III courts are available to consider a petition for a writ of habeas
corpus, and hence he would not be entitled to coram nobis relief in this Court. See Jordan, 80 M.J. at
612-13.
                            FOR THE COURT:




                            RODGER A. DREW, JR.
                            Clerk of Court


Copy to:
NMCCA (51.1)
Commander Jack A. Garcia, Commandant, Consolidated Naval Brig Charleston
Mr. Robert A. Feldmeier, Esq., Civilian Counsel for Petitioner
45
46
02




                                        2